DETAILED ACTION
Information Disclosure Statement
The information disclosure statement filed 7/3/19 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
The applicant’s provided two foreign references, however both references were the same document (JP 2014-182153).  There is no corresponding document relating to the cited JP 2016-102861 document.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 5, 8, 9, 10, 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukatsu et al (US Pat No 8,272,634).
Regarding claim 1, Fukatsu discloses a paper feeding apparatus comprising:
a tray (12) where a sheet of paper is loaded;
an air blower (31) that blows air to the sheet loaded in the tray to float the sheet;
a floating detector (203, 204) that is provided above the sheet loaded in the tray and detects the floating of the sheet to a predetermined level; and
a hardware processor (shown in figure 7) that causes the air blower to blow the air and determines a basis weight of the sheet loaded in the tray from an air amount that has caused the floating detector to detect the floating of the sheet (shown in the flowchart of figure 16).

Regarding claim 5, Fukatsu discloses when power of the paper feeding apparatus has been turned on; when the tray has been opened and closed; when a paper setting about the tray has been changed; and/or when paper feeding from the tray is about to start, the hardware processor performs a basis weight determination process that includes causing the 
Regarding claim 8, Fukatsu discloses in accordance with a user operation, the hardware processor performs a basis weight determination process that includes causing the air blower to blow the air and determining the basis weight of the sheet loaded in the tray (as noted above, see column 8, lines 42-52).
Regarding claim 9, Fukatsu discloses before causing the air blower to blow the air for determining the basis weight, the hardware processor causes the air blower to blow the air with an air amount larger than a preset threshold to separate sheets of the paper loaded in the tray, the sheets including the sheet (see S101 in figure 16).
Regarding claim 10, Fukatsu discloses in accordance with a size of the sheet loaded in the tray, the hardware processor changes a value of the basis weight corresponding to the air amount having caused the floating detector to detect the floating (e.g. per PWN used, based on the sheet sizes shown across the top row).
Regarding claim 14, Fukatsu discloses an image forming apparatus (1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Fukatsu et al in view of Nakamura (US Pub No 2018/0327202).
Regarding claim 3, it is noted that Fukatsu discloses the use of an optical sensor and not a body which swings to contact the sheet floated.  However, Nakamura discloses a similar device wherein the detection of the sheet floated is performed by a sensor having a body (557a) and an optical sensor (557b) that detects the swing of the body.  It would have been obvious to one having ordinary skill in the art to have modified the sensor(s) taught by Fukatsu with the teachings of Nakamura to achieve the predictable result of providing a sensor which is capable of detecting a floating state of the sheet (e.g. simple substitution of one known element for another).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Fukatsu et al in view of Sasaki et al (US Pat No 7,575,231).
Regarding claim 4, Fukatsu discloses the use of optical sensors for determining limits of detection between the two sensors.  However, Sasaki discloses a similar sheet feeding device where an optical sensor is used to measure the distance to the sheet loaded on the tray ().  It would have been obvious to one having ordinary skill in the art to have modified the sensor(s) taught by Fukatsu with the teachings of Sasaki to achieve the predictable result of providing a sensor which is capable of detecting a floating state of the sheet (e.g. simple substitution of one known element for another).


Allowable Subject Matter
Claims 2, 6, 7, 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art on record discloses or suggests:
the hardware processor determines the basis weight of the sheet loaded in the tray from the air amount having caused the floating detector to detect the floating of the sheet by referring to information that is stored in a storage and indicates a correspondence relationship between an air amount of the air blower and a basis weight of a sheet of paper, the air amount causing the floating detector to detect floating of the sheet 
when the power of the paper feeding apparatus has been turned on, the hardware processor performs control to perform the basis weight determination process in response to a current loaded paper amount in the tray being different from a previous loaded paper amount in the tray last time the power has been turned off, and not to perform the basis weight determination process in response to the current loaded paper amount being not different from the previous loaded paper amount 
when the tray has been opened and closed, the hardware processor performs control to perform the basis weight determination process in response to a before opening/closing loaded paper amount in the tray before the tray has been opened and closed being different from an after opening/closing loaded paper amount in the tray after the tray has been opened and closed, and not to perform the basis weight determination process in response to the before opening/closing loaded paper amount being not different from the after opening/closing loaded paper amount 
the hardware processor performs control to output a warning of unavailability of paper feeding in response to the air amount having caused the floating detector to detect the floating being smaller than a preset lower limit or larger than a preset upper limit
a curl detector that detects a curl direction and a curl amount of the sheet loaded in the tray, wherein the hardware processor corrects the determined basis weight based on the curl direction and the curl amount detected by the curl detector in response to the determined basis weight exceeding a preset threshold.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited art disclose similar aspects to the claimed invention, discussed above in the rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick Cicchino whose telephone number is (571)270-1954.  The examiner can normally be reached on Monday-Friday, 8:30AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Patrick Cicchino/Primary Examiner, Art Unit 3619